Fourth Court of Appeals
                                         San Antonio, Texas
                                                 March 4, 2020

                                             No. 04-20-00069-CV

                                        IN RE Devry Marie SAENZ

                                      Original Mandamus Proceeding 1

                                                    ORDER

        On January 31, 2020, relator filed a petition for writ of mandamus and a motion for
temporary relief asking this court to vacate or stay the trial court’s order of commitment or set a
bond on such commitment in a reasonable amount. On January 31, 2020, this court granted the
motion for temporary relief and ordered relator released from confinement on a cash bond pending
final resolution of relator’s petition. The real party in interest filed a response to the petition for
writ of mandamus. After considering the petition, the response, and the record, this court
concludes relator is not entitled to the relief sought. Accordingly, we deny the petition for writ of
mandamus, revoke relator’s bond, and order her remanded to the custody of the Sheriff of Kendall
County.

        It is so ORDERED on March 4, 2020.



                                                                       _____________________________
                                                                       Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2020.

                                                                       _____________________________
                                                                       Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 17-538, styled In the Marriage of Devry Marie Saenz and Matthew Joseph
Springer, and In the Interest of L.V.S., P.M.S., and P.M.S., Children, pending in the 451st Judicial District Court,
Kendall County, Texas, the Honorable Solomon Casseb, III presiding.